 



Exhibit 10.56
Adjustments to Executive Officer Salaries
On December 10, 2007, the Human Resources and Compensation Committee of the
Board of Directors of Applied Materials, Inc. (“Applied”) approved the following
annual base salaries for Applied’s named executive officers, effective
December 17, 2007:

          Executive Officer   Salary
Michael R. Splinter,
President, Chief Executive Officer
  $ 980,000  
George S. Davis,
Senior Vice President, Chief Financial Officer
  $ 513,000  
Franz Janker,
Executive Vice President, Sales and Marketing
  $ 594,000  
Manfred Kerschbaum,
Senior Vice President, General Manager Applied Global Services
  $ 504,400  
Mark R. Pinto,
Senior Vice President, Chief Technology Officer and General Manager Energy and
Environmental Solutions
  $ 550,000  
Thomas St. Dennis,
Senior Vice President, General Manager Silicon Systems Group
  $ 514,100  

Each salary shown above represents an increase from the prior level.

